[ex10-28pg1.jpg]
 
 
(page 1 of 2)

--------------------------------------------------------------------------------

 
 
DEFINITIONS. In this Agreement, the following terms have the following meanings.


Accounting Terms. Accounting terms that are nor specifically defined will have
their customary meanings under consistently applied generally accepted
accounting principles.


Loan. Loan refers to all advances made under the terms of this Agreement.


Loan Documents. Loan Documents include this Agreement and all documents prepared
pursuant to the terms of this Agreement including all present and future
romissory notes (Notes), security instruments, guaranties, and supporting
documentation as modified, amended or supplemented.


Property. Property is any collateral, real, personal or intangible, that secures
Borrower's performance of the obligations of this Agreement.


ADVANCES. To the extent permitted by law, Borrower will indemnify Lender and
hold Lender harmless for reliance on any request for advance that Lender
reasonably believes to be genuine. Lender's records are conclusive evidence as
to the number and amount of advances and the Loan's unpaid principal and
interest. If any advance results in an overadvance (when the total amount of the
Loan exceeds the principal balance) Borrower will pay the overadvance, as
requested by Lender. Regarding Borrower's demand deposit accounts) with Lender,
Lender may, at its option, consider presentation for payment of a check or other
charge exceeding available funds as a request for an advance under this
Agreement. Any such payment by Lender will constitute an advance on the Loan.


CONDITIONS. Borrower will satisfy all of the following conditions before Lender
makes any advances under this Agreement. If this Agreement provides for
discretionary advances, satisfaction of these conditions does not commit Lender
to making advances.

 
No Default. There has not been a default under the Loan Documents nor would a
default result from making the advance.


Information.   Borrower has provided   all required  documents,   information,
certifications and warranties, all properly executed on forms acceptable to
Lender.


Inspections. Borrower has accommodated, to Lender's satisfaction, all
inspections.


Conditions and Covenants. Borrower has performed and complied with all
conditions required for an advance and all covenants in the Loan Documents.


Warranties and Representations. The warranties and representations contained in
this Agreement are true and correct at the time of making the advance.


Financial Statements. Borrower's most recently delivered financial statements
and reports are current, complete, true and accurate in all material respects
and fairly represent Borrower's financial condition.


Bankruptcy Proceedings. No proceeding under the United States Bankruptcy Code
has been commenced by or against Borrower or any of Borrower's affiliates.


WARRANTIES AND REPRESENTATIONS. Borrower makes these warranties and
representations which will continue as long as this Agreement is in effect.


Power. Borrower is duly organized, validly existing and in good standing in all
jurisdictions in which Borrower operates. Borrower has the power and authority
to enter into this transaction and to carry on its business or activity as it is
now being conducted. All persons who are required by applicable law and the
governing documents of Borrower have executed and delivered to Lender this
Agreement and other Loan Documents.


Authority. The execution, delivery and performance of this Agreement and the
obligation evidenced by the Loan Documents are within Borrower's duly authorized
powers, has received all necessary governmental approval, will not violate any
provision of law or order of court or governmental agency, and will not violate
any agreement to which Borrower is a party or to which Borrower or Borrower's
property is subject.


Name and Place of Business. Other than previously disclosed in writing to
Lender, Borrower has not changed its name or principal place of business within
the last ten years and has not used any other trade or fictitious name. Without
Lender's prior written consent, Borrower will not use any other name and will
preserve Borrower's existing name, trade names and franchises.


No Other Liens. Borrower owns or leases all property that is required for its
business and except as disclosed, the property is free and clear of all liens,
security interests, encumbrances and other adverse interests.


Compliance With Laws. Borrower is not violating any laws, regulations, rules,
orders, judgments or decrees applicable to Borrower or its property, except as
disclosed to Lender.


Financial Statements. Borrower represents and warrants that all financial
statements Borrower provides fairly represent Borrower's financial condition for
the stated periods, are current, complete, true and accurate in all material
respects, include all direct or contingent liabilities, and that there has been
no material adverse change in Borrower's financial condition, operations or
business since the date the financial information was prepared.


COVENANTS. Until the Loan and all related debts, liabilities and obligations
under the Loan Documents are paid and discharged. Borrower will comply with the
following terms, unless Lender waives compliance in writing.


Inspection and Disclosure. Borrower will allow Lender or its agents to enter any
of Borrower's premises during mutually agreed upon times, to do the following:
(1) inspect, audit, review and obtain copies from Borrower's books, records,
orders, receipts, and other business related data; (2) discuss Borrower's
finances and business with anyone who claims to be Borrower's creditor; (3)
inspect Borrower's Property, audit for the use and disposition of the Property's
proceeds; or do whatever Lender decides is necessary to preserve and protect the
Property and Lender's interest in the Property. As long as this Agreement is in
effect, Borrower will direct all of Borrower's accountants and auditors to
permit Lender to examine and make copies of Borrower's records in their
possession, and to disclose to Lender any other information that they know about
Borrower's financial condition and business operations. Lender may provide
Lender's regulator with required information about Borrower's financial
condition, operation and business or that of Borrower's parent, subsidiaries or
affiliates.


Business Requirements. Borrower will preserve and maintain its present existence
and good standing in jurisdictions where Borrower is organized and operates.
Borrower will continue its business or activities as presently conducted, by
obtaining licenses, permits and bonds where needed. Borrower will obtain
Lender's prior written consent before ceasing business or engaging in any line
of business that is materially different from its present business.

 
Compliance with Laws. Borrower will not violate any laws, regulations, rules,
orders, judgments or decrees applicable to Borrower or Borrower's property,
except for those which Borrower challenges in good faith through proper
proceedings after providing adequate reserves to fully pay the claim and its
appeal should Borrower lose. On request, Borrower will provide Lender with
written evidence that Borrower has fully and timely paid taxes, assessments and
other governmental charges levied or imposed on Borrower and its income, profits
and property. Borrower will adequately provide for the payment of taxes,
assessments and other charges that have accrued but are not yet due and payable.

 
New Organizations. Borrower will obtain Lender's written consent before
organizing, merging into, or consolidating with an entity; acquiring all or
substantially all of the assets of another; or materially changing legal
structure, management, ownership or financial condition.

 
Other Liabilities. Borrower will not incur, assume or permit any debt evidenced
by notes, bonds or similiar obligations except debt in existence on the date of
this Agreement and fully disclosed to Lender; debt subordinated in payment to
Lender on terms acceptable to Lender; accounts payable incurred in the ordinary
course of business and paid under customary trade terms or contested in good
faith with reserves satisfactory to Lender; or as otherwise agreed to by Lender.

 
Notice. Borrower will promptly notify Lender of any material change in financial
condition, a default under the Loan Documents, or a default under any agreement
with a third party which materially and adversely affects Borrower's property,
operations or financial condition.
 
Dispose of No Assets. Without Lender's prior written consent, Borrower will not
sell, lease, assign, or otherwise distribute all or substantially all of its
assets.


Insurance. Borrower will obtain and maintain insurance with insurers in amounts
and coverages that are acceptable to Lender and customary with industry
practice. This may include without limitation credit insurance, insurance
policies for public liability, fire, hazard and extended risk, workers
compensation, and, at Lender's request, business interruption and/or rent loss
insurance. Borrower may obtain insurance from anyone Borrower wants that is
acceptable to Lender. Borrower's choice of insurance provider will not affect
the credit decision or interest rate. At Lender's request, Borrower will deliver
to Lender certified copies of all of these insurance policies, binders or
certificates. Borrower will obtain and maintain a mortgagee or loss payee
endorsement for Lender when these endorsements are available. Borrower will
require all insurance policies to provide at least 10 days prior written notice
to Lender of cancellation or modification. Borrower consents to Lender using or
disclosing information relative to any contract of insurance required for the
Loan for the purpose of replacing this insurance. Borrower also authorizes its
insurer and Lender to exchange all relevant information related to any contract
of insurance executed as required by any Loan Documents.


Property Maintenance. Borrower will keep property that is necessary or useful in
its business in good working condition by making all needed repairs,
replacements and improvements and by making payments due on the property.


DEFAULT. If the Loan is payable on demand, Lender may demand payment at any time
whether or not any of the following events have occurred. Borrower will be in
default if any one or more of the following occur. (1) Borrower fails to make a
payment in full when due. (2) Borrower makes an assignment for the benefit of
creditors or becomes insolvent, either because Borrower's liabilities exceed its
assets or Borrower is unable to pay debts as they become due; or Borrower
petitions for protection under any bankruptcy, insolvency or debtor relief laws,
or is the subject of such a petition or action and fails to have the petition or
action dismissed within a reasonable period of time. (3) Borrower fails to
perform any condition or to keep any promise or covenant on this Agreement or
any debt or agreement Borrower has with Lender. (4) A default occurs under the
terms of any instrument evidencing or pertaining to this Agreement. (5) If
Borrower is a producer of crops, Borrower fails to plant, cultivate and harvest
crops in due season. (6) Any loan proceeds are used for a purpose that will
contribute to excessive erosion of highly erodible land or to the conversion of
wetlands to produce an agricultural commodity, as further explained by federal
law. (7) Anything else happens that either significantly impairs the value of
the Property or, unless controlled by the New Jersey Banking Law, causes Lender
to reasonably believe that Lender will have difficulty collecting the Loan.


REMEDIES. After Borrower defaults, and after Lender gives any legally required
notice and opportunity to cure, Lender may at its option use any and all
remedies Lender has under state or federal law or in any of the Loan Documents,
including, but not limited to, terminating any commitment or obligation to make
additional advances or making all or any part of the amount owing immediately
due. Lender may set-off any amount due and payable under the terms of the Loan
against Borrower's right to receive money from Lender, unless prohibited by
applicable law. Except as otherwise required by law, by choosing any one or more
of these remedies Lender does not give up Lender's right to use any other
remedy. Lender does not waive a default if Lender chooses not to use a remedy,
and may later use any remedies if the default continues or occurs again.


COLLECTION EXPENSES AND ATTORNEYS' FEES. To the extent permitted by law,
Borrower agrees to pay all expenses of collection, enforcement and protection of
Lender's rights and remedies under this Agreement. Expenses include, but are not
limited to, reasonable attorneys' fees including attorney fees as permitted by
the United States Bankruptcy Code, court costs and other legal expenses. These
expenses will bear interest from the date of payment until paid in full at the
contract interest rate then in effect for the Loan. FL: Attorneys' fees will be
10 percent of the principal sum due or a larger amount as the court judges as
reasonable and just. GA: Attorneys' fees will be 15 percent of the principal and
interest owing.


GENERAL PROVISIONS. This Agreement is governed by the laws of the jurisdiction
where Lender is located, the United States of America and to the extent
required, by the laws of the jurisdiction where the Property is located.


Joint And Individual Liability And Successors. Each Borrower, individually, has
the duty of fully performing the obligations on the Loan. Lender can sue all or
any of the Borrowers upon breach of performance. The duties and benefits of this
Loan will bind and benefit the successors and assigns of Borrower and Lender.


Amendment, Integration And Severability. The Loan Documents may not be amended
or modified by oral agreement. Borrower agrees that any party signing this
Agreement as Borrower is authorized to modify the terms of the Loan Documents.
Borrower agrees that Lender may inform any party who guarantees this Loan of any
Loan accommodations, renewals, extensions, modification, substitutions, or
future advances. The Loan Documents are the complete and final expression of the
understanding between Borrower and Lender. If any provision of the Loan
Documents is unenforceable, then the unenforceable provision will be severed and
the remaining provisions will be enforceable.


Waivers And Consent. Borrower, to the extent permitted by law, consents to
certain actions Lender may take, and generally waives defenses that may be
available based on these actions or based on the status of a party to the Loan.
Lender may renew or extend payments on the Loan. Lender may release any
borrower, endorser, guarantor, surety, or any other co-signer. Lender may
release, substitute, or impair any Property securing the Loan. Lender's course
of dealing, or Lender's forbearance from, or delay in, the exercise of any of
Lender's rights, remedies, privileges, or right to insist upon Borrower's strict
performance of any provisions contained in the Loan Documents, will not be
construed as a waiver by Lender, unless the waiver is in writing and signed by
Lender. Lender may participate or syndicate the Loan and share any information
that Lender decides is necessary about Borrower and the Loan with the other
participants.


Interpretation. Whenever used, the singular includes the plural and the plural
includes the singular. The section headings are for convenience only and are not
to be used to interpret or define the terms of this Agreement. Unless otherwise
indicated, the terms of this Agreement shall be construed in accordance with the
Uniform Commercial Code.


Notice. Unless otherwise required by law, any notice will be given by delivering
it or mailing it by first class mail to the appropriate party's address listed
in this Agreement, or to any other address designated in writing. Notice to one
party will be deemed to be notice to all parties. Time is of the essence.
 
[ex10-28ft.jpg] © 1998 Bankers Systems, Inc., St. Cloud, MN Form COMM-AGREE
7/1/2004
 
 
(page 2 of 2)

--------------------------------------------------------------------------------

 